In a support proceeding, the appeal is from an order of the Family Court, Westchester County, dated November 8, 1968, which, inter alia, directed appellant to make certain payments for support of only his minor child and further payments to liquidate arrears accrued under a prior temporary order of said court directing him to make certain payments for support of the child and also his wife (petitioner). Order modified, on the law and the facts, (1) by deleting the first and second decretal paragraphs, except the portion of the first decretal paragraph which adjudges appellant responsible for the support of his wife and child, and (2) by substituting therefor a provision directing appellant to pay $15 per week for the support of his minor child, commencing as of the date of the order under review. As so modified, order affirmed, without costs. As to any arrears presently owing on the basis of our direction of $15 a week, appellant is directed to pay them at the additional rate of $5 per week, commencing upon the entry of the order hereon. Under the circumstances of this case the credible evidence available in this record does not refute appellant’s claim that he had been sending money to his wife for the support of herself and the child. It therefore was not proper to charge him with arrears under the temporary support order. We otherwise fully agree with the Family Court’s finding of appellant’s obligation to support his wife and child. Christ, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.